Citation Nr: 0527388	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee and 
upper leg disability.

2.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977 and again from February 1980 to September 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that in December 2004, the veteran testified 
at a Central Office hearing before the undersigned Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A copy of the transcript of that hearing is in the claims 
file.

This case was previously remanded by the Board in April 2004 
for additional development.  That development having been 
completed, the case is now ready for appellate review.  The 
issue of entitlement to service connection for a left wrist 
disability is no longer before the Board.  The veteran was 
granted service connection for his left wrist disability by 
rating decision dated in January 2005.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Chronic right knee and upper leg disability was not 
present in service or otherwise shown to be related to 
service.

3.  Chronic left elbow disability was not present in service 
or otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  A right knee and upper leg disability was not incurred in 
or aggravated during active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A left elbow disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
August 2001, April 2004, and July 2004 that informed him of 
the type of information and evidence necessary to establish 
entitlement to service connection and what was necessary for 
his claims to be granted.  In addition, by virtue of the 
rating decision on appeal, and the statement of the case 
(SOC) and the Supplemental Statements of the Case (SSOCs), he 
was provided with specific information as to why his claims 
seeking entitlement to service connection for a right knee 
and upper leg disability, and a left elbow disability were 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's August 2001, April 2004, and July 2004 letters notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of an April 2002 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and VA treatment records, 
and provided the veteran with a personal hearing.  The 
veteran was provided a VA examination.  The veteran has not 
indicated that there is additional evidence available that he 
would like VA to obtain; to the contrary, his representative 
indicated in September 2005 that the veteran had no 
additional evidence to present.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show one report of 
right knee pain in October 1980 and a reference to a 1977 
injury.  There is no record of the 1977 injury in the service 
medical records.  Subsequent to October 1980 there is no 
further mention of a right knee disability in the service 
medical records.  The veteran's service medical records do 
not reflect any injury or disability to the left elbow.

None of the VA treatment records indicate that the veteran's 
right knee and upper leg disability or his left elbow 
disabilities are related to service.  The VA treatment 
records are dated from December 2000 to the present.  There 
is no indication of treatment from the time the veteran left 
service in 1985 until December 2000 when the earliest VA 
treatment records are in the file.

The veteran underwent a VA examination in June 2004.  The 
examiner reviewed the veteran's service medical records from 
his first period of service.  The veteran reported his 
history of a right knee injury and complained of pain in the 
right knee.  He indicated he uses a knee brace during flare-
ups.  The veteran reported a shrapnel wound to the left elbow 
during service, but the service medical records do not 
contain any report of this injury.  The veteran complained of 
occasional pain and stiffness in the left elbow.  Based on 
the lack of service medical reports supporting the veteran's 
claims of injury to his right knee and left elbow, the 
examiner offered his opinion that it was not likely that the 
veteran's right knee and upper leg disability, and his left 
elbow disability were related to service.  The Board notes 
that the 15-year gap between the veteran leaving service and 
the first treatment records for these disabilities also 
suggests that the disabilities were not caused by service.

Subsequent to the June 2004 VA examination, the RO obtained 
additional service medical records and returned the claims 
folder to the examiner to review the new records to see if 
the medical opinion changed.  The examiner reviewed the 
records but again concluded that neither the right knee and 
upper leg disability, nor the left elbow disability were 
related to service.  The examiner noted the service medical 
record from October 1980 showing complaints of right knee 
pain, but stated that since the episode was acute and 
transitory, it was not likely related to the veteran's 
current knee disability.

The Board acknowledges the veteran's belief that his 
disabilities are related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, service connection for a right knee and 
upper leg disability, and a left elbow disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


ORDER

Entitlement to service connection for a right knee and upper 
leg disability is denied.

Entitlement to service connection for a left elbow disability 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


